 1

 2                                    UNITED STATES DISTRICT COURT

 3                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 4

 5    NICOLE ANGELIQUE IORG,                            No. 2:19-cv-1346 JAM AC
 6                       Plaintiff,
 7            v.                                        ORDER
 8    USA,
 9                       Defendant.
10

11           Plaintiff, proceeding pro se, filed the above-entitled action. The matter was referred to a

12   United States Magistrate Judge pursuant to Local Rule 302(c)(21).

13           On December 31, 2019, the magistrate judge filed findings and recommendations herein

14   which were served on all parties and which contained notice to all parties that any objections to

15   the findings and recommendations were to be filed within twenty-one days. ECF No. 29. Neither

16   party has filed objections to the findings and recommendations.

17           The court has reviewed the file and finds the findings and recommendations to be

18   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

19   ORDERED that:

20           1. The findings and recommendations filed December 31, 2019, are adopted in full;

21           2. Plaintiff’s motion for relief from judgment, ECF No. 28, is DENIED and this case shall

22   remain closed.

23
     DATED: February 6, 2020
24
                                                   /s/ John A. Mendez____________              _____
25

26                                                 UNITED STATES DISTRICT COURT JUDGE

27

28
                                                        1
